PER CURIAM
The state appeals from the trial court’s pretrial order dismissing with prejudice a charge of reckless endangerment of highway workers. ORS 811.231. A detailed description of the circumstances attending the dismissal would benefit neither the bench nor bar. It suffices to say that there is no evidence in this record that the state’s inability to proceed was the product of “inexcusable neglect” by the prosecutor, that defendant would suffer actual prejudice due to a continuance or a dismissal without prejudice, or that defendant’s right to speedy trial would be compromised by a dismissal without prejudice. Consequently, this case is materially, functionally indistinguishable from State v. Hilligoss, 168 Or App 285, 287, 7 P3d 583 (2000), and cases cited therein. Accordingly, the trial court abused its discretion in ordering the dismissal with prejudice.
Order of dismissal with prejudice reversed; remanded for entry of order of dismissal without prejudice.